Richard B. Adkisson, Chief Justice, dissenting. The issue in this case is the voluntariness of appellee’s confession. Voluntariness is determined by looking at (1) the police conduct involved, and (2) the characteristics of the accused. Here, the trial judge found no police misconduct: The Court is of the opinion that Sgt. Dunaway, the officer who discussed these matters with the defendant, did not intend to induce, mislead, misrepresent, or otherwise persuade or intimidate the defendant in order to obtain a statement. Sgt. Dunaway’s experience with the judicial process . .. justified his comments to the defendant about these matters. It is also shown from the evidence that no promise or guarantees were made to the defendant. The trial court found the officer made no promise to the defendant, that the officer had no intent to mislead the defendant, and all the comments of the officer were justified. Absent police misconduct the characteristics of the accused are irrelevant. Involuntary confession cases originated with Brown v. Mississippi, 297 U.S. 278 (1936), where a deputy sheriff participated in the hanging of the defendant by a rope to a limb of a tree and participated in the whipping of the defendant. Based on these facts, his confession was held to be involuntary. This case and its progenies have primarily involved extreme police misconduct coupled with particularly vulnerable persons such as children. See Haley v. Ohio, 332 U.S. 596 (1948). These cases were never intended to apply to a situation where, as here, there was no police misconduct. In any event, the appellee was not vulnerable within the meaning of these cases. The undisputed facts are that, except for illiteracy, the appellant was found to be without psychosis or neurosis and his personality structure was within normal limits. In other words, he was, génerally, a normal 51-year-old man with a full time job and a family who confessed in hope of avoiding any public embarrassment arising from his rape of a little girl. For these reasons I would reverse and admit the confession in evidence.